Fund Reports The performance graphs in each fund report show the manager's relative performance. The single line represents the ratio of the manager's total compound return to that of the benchmark. A rising line indicates outperformance, a falling line underperformance. If the line is above (below) one, the manager's total compound return to that date is greater than (less than) the benchmark's. DUE DILIGENCE FMI Large Cap (FMIHX) CATEGORY: Large Cap Growth-At-A- Reasonable-Price MANAGERS: Pat English and Ted Kellner Over the past few months, we have been conducting due diligence on FMI Large Cap Fund. Although this is the first time we have conducted due diligence on Fiduciary Management Inc. (FMI), the subadvisor to FMI Large Cap Fund, we've had FMI Common Stock Fund, a small-cap product that is managed similarly to its large-cap counterpart, on our radar screen for some time. Our due diligence involved conference calls and meetings with Pat English, the lead portfolio manager on the fund and the firm's CIO, Ted Kellner, the CEO, and analysts, and an onsite visit where we met with the majority of the investment team members. Overall, our due diligence left us with a high level of confidence that FMI's large-cap offering will beat its benchmark going forward and we have decided to place this fund on our Recommended list. Below, we discuss how FMI picks a concentrated portfolio of about 20 to 25 stocks and the rationale behind our recommendation. Investment Philosophy and Process Investment Philosophy FMI wants to buy companies that have durable franchises (franchises that can survive difficult times) and whose common stock is trading below FMI's estimated intrinsic value of the company. Their investment process has always focused on evaluating three attributes of a company: the quality of the business model, the valuation, and the quality of management.
